Title: From George Washington to Major John Clark, Jr., 25 November 1777
From: Washington, George
To: Clark, John Jr.



Sir
Head Qrs [Whitemarsh, Pa.] Novr 25: 1777.

Your two favors of the 22d & that of the 24th Instant have been duly received. I thank you for your exertions to procure intelligence and hope they will be continued. I have inclosed you a List of Questions to which I wish the most satisfactory Answers that can be obtained. You will direct your Emissaries & Spies particularly on these Head, and will request their pointed attention to them.
I fear there is no foundation for the report of Lord Cornwallis’s captivity. If the Fact was so, I should have received authentic intelligence of it before now. No persons employed by you, have been with me. I shall be glad to know who John Fox is, whose permit you inclosed. Is he the Person who carried on the Cutlery business in Philadelphia? I am Sir Yr Most Obedt servt

Go: Washington

